— Appeal from a judgment of the County Court of Sullivan County (LaBuda, J.), rendered June 22, 2005, convicting defendant upon his plea of guilty of the crimes of criminal possession of a controlled substance in the second degree and burglary in the third degree.
Defendant pleaded guilty to the charges of criminal possession of a controlled substance in the second degree and burglary in the third degree as contained in a superior court information. Defendant executed a written waiver of his right to appeal and received the promised sentence under the terms of the plea agreement. Appellate counsel now seeks to be relieved of her assignment of representing defendant upon the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel’s brief, we agree. Therefore, the judgment is affirmed and counsel’s application to be relieved of her assignment is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Spain, J.E, Mugglin, Rose, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.